Title: From George Washington to Richard Sprigg, 28 June 1786
From: Washington, George
To: Sprigg, Richard



Dr Sir,
Mount Vernon 28th June 1786.

When your favor of the 1st inst: accompanying the she ass, came to this place, I was from home; both however arrived safe, but Doctr Bowie informed me by letter, that the bitch puppy was not brought to his house—nor have I heard anything more of the Asses which were at Marlbro’—nor of the grass seeds committed to the care of Mr Digges.
I feel myself much obliged by your polite offer of the first fruits of your Jenny. Tho’ in appearance quite unequal to the match—yet, like a true female, she was not to be terrified at the disproportionate size of her paramour—& having renewed the conflict twice or thrice, it is to be hoped the issue will be favourable. My best respects attend Mrs Sprigg & the rest of your family—With great esteem & regard I am Dr Sir &c.

Geo: Washington

